DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 October 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the Examiner determines that a person of ordinary skill in the art would be unable to determine the purpose and utility of the claimed invention from the described abstract.  Appropriate correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because figure 3, element 320 describes a 'Kernal' vector and the spelling is incorrect.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1-20:
Claim 1 recites a mental process to predict the future velocity of a vehicle. 
Step 2A, prong 1: In claim 1, the limitations ‘determine, from sensor data, respective sensed velocities of a subject vehicle for each of the time steps; determine respective distances between the reference vehicle and the subject vehicle for each of the plurality of time steps; determine a number of intervening vehicles between the reference vehicle and the subject vehicle; and based on the planned reference velocities of the reference vehicle, the sensed velocities of the subject vehicle, the distance, and the number of intervening vehicles, predict a future velocity of the subject vehicle at a time step that is after the current time step’, as drafted, is a process that, under its broadest reasonable interpretation, covers an unpatentable abstract idea because it essentially describes a mental process or covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor” and a series of data gathering steps, nothing in the claim element precludes the step from practically indistinguishable from an abstract idea or being performed in the mind. Hence, the limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers an abstract idea but for the recitation of generic computer components. For example, but for the “a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor” language, and “receive respective planned reference velocities of a reference vehicle for each of a plurality of time steps including a current time step” language in the context of this claim encompasses a person mentally predicting a current velocity and a future velocity of a moving body (or a vehicle) or a body at rest or body in constant velocity (speed or direction) based on observations of bodies in motion or at rest (or vehicles) and the surrounding environment and it is an abstract idea. The claim limitations do not recite elements that integrates it into a practical application and the claim when viewed as a whole does not integrate into a practical application and the eligibility of the claim when viewed as a whole is not self-evident. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (judicial exception).
Step 2A, prong 2: This abstract idea (judicial exception) is not integrated into a practical application. The claim limitations do not recite ‘additional’ elements that integrates the recited abstract idea (judicial exception) into a practical application and the claim when viewed as a whole does not integrate into a practical application and the eligibility of the claim when viewed as a whole is not self-evident. The processor in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (receive respective planned reference velocities of a reference vehicle for each of a plurality of time steps including a current time step). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component or mere data gathering which is equivalent to insignificant extra-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In particular, the generically recited computer elements such as the processor and the memory which stores instructions to the preamble along with the limitation ‘receive respective planned reference velocities of a reference vehicle for each of a plurality of time steps including a current time step’ as recited in claim 1 do not add a meaningful limitation to the recited abstract idea because they do not indicate additional elements that integrate the judicial exception into a practical application and they are mere instructions to apply the judicial exception on a computation device. The claim limitations “a data source supplying a processor with local terrain data yielding a first elevation value for a query location” indicates pre-solution activity and mere data gathering or insignificant extra-solution activity. The claim is directed to the abstract idea. Based on the relevant considerations above, the Examiner finds that the additional elements do not integrate the abstract idea into a practical application. Hence, it is being interpreted as an abstract idea lacking a practical application. Hence, it is being interpreted as a claim reciting an abstract idea (judicial exception) and lacking the additional elements that integrate the abstract idea (judicial exception) into a practical application. 
Step 2B: As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations such as “a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor” language to the preamble and the limitation, “receive respective planned reference velocities of a reference vehicle for each of a plurality of time steps including a current time step” as recited in claim 1 are mere instructions to apply an abstract idea (judicial exception) on a computer or mere data gathering or insignificant extra-solution activity and the claims fail to indicate or provide insight as to how the recited additional elements amounts to significantly more than the abstract idea (judicial exception) and the additional elements fail to provide insight as to how they improve the existing methodology or computational speed which results in an improvement to the existing technology; wherein the results are indicative without ambiguity or doubt an improvement to the existing technology. Also, the claim limitations “receive respective planned reference velocities of a reference vehicle for each of a plurality of time steps including a current time step” is analogous to mere data gathering or ‘insignificant extra-solution activity’. Mere instructions to apply a judicial exception on a computer (generic computer component) to the preamble as recited in claim 1 cannot provide an inventive concept. Based on the relevant considerations above, the Examiner finds that the additional elements does not amount to significantly more than the abstract idea (judicial exception) or provide an inventive concept. Thus, when considering the combination of elements and the claimed invention as a whole, the claim is not patent eligible. 
Claim 16 describes a method which is performed by the apparatus of claim 1. Hence, the same rationale as described above applies to claim 1.
Regarding claims 2-3 and 17:
Claims 2-3 and 17 recite the limitations, “wherein the reference vehicle is an autonomous vehicle and the subject vehicle is a non-autonomous or semi-autonomous vehicle, wherein a reference vehicle computer controls velocity of the reference vehicle and a human operator controls velocity of the subject vehicle; wherein the computer is mounted to a stationary infrastructure element” and they are equivalent to insignificant extra-solution activity. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-3 and 17 are not patent eligible.
Regarding claims 4-5, 12-15 and 18:
Claims 4-5, 12-15 and 18 recite the limitations, “predict the future velocity only upon determining that the plurality of time steps for which sensed velocities on the subject vehicle have been determined exceeds a predetermined threshold number of time steps; determine an accumulated delay for adjusting a velocity in the reference vehicle, wherein the accumulated delay is a number of time steps based on the number of intervening vehicles between the reference vehicle and the subject vehicle; determine the accumulated delay for adjusting a velocity in the reference vehicle based additionally on a specified maximum possible delay; wherein the future velocity is one of a plurality of future velocities, the instructions further including instructions to determine the future velocities for each of a specified number of future time steps; predict the future velocity of the subject vehicle based on one or more constraints; wherein the one or more constraints include at least one of a distance constraint, a velocity constraint, and an acceleration constraint” and they further define mental processes. These additional limitations fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 4-5, 12-15 and 18 are not patent eligible.
Regarding claims 6-11 and 19-20:
Claims 6-11 and 19-20 recite the limitations, “predict the future velocity according to a kernel vector dimensioned based on the accumulated delay; wherein the kernel vector includes the planned velocities of the reference vehicle, the sensed velocities of the subject vehicle, and the distances between the reference vehicle and the subject vehicle; predict the future velocity according to a kernel vector further including instructions to multiply the kernel vector by a weight vector to obtain the predicted future velocity; wherein the weight vector is determined at least in part by recursively incorporating a weight vector for a prior time step; wherein the weight vector is determined at least in part based on a kernel vector for a prior time step; wherein the weight vector is determined in part according to an adjustment factor that diminishes weight given to prior time steps; predicting the future velocity according to a kernel vector dimensioned based on the accumulated delay, wherein the kernel vector includes the planned velocities of the reference vehicle, the sensed velocities of the subject vehicle, and the distances between the reference vehicle and the subject vehicle; predicting the future velocity according to a kernel vector further including instructions to multiply the kernel vector by a weight vector to obtain the predicted future velocity” and they recite mathematical formulas which is also an abstract idea. If a claim limitation, 
Claim 19 describes a method that is performed by the systems of claim 5 and claim 6. Hence, the same rationale as described above applies to claim 19.
Claim 20 describes a method that is performed by the systems of claim 8. Hence, the same rationale as described above applies to claim 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites ‘a system comprising …’ and claims 2-15 recite, ‘the computer of claim 1 …’ and it is unclear and indefinite whether the claims are directed to a computer of claim 1 or a system of claim 1. Appropriate correction is required.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject ‘the computer of claim 15’ and it is unclear and indefinite due to lack of proper dependency.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 15 recites ‘the computer of claim 15’ and the structural relationship is unclear and indefinite. 
Claim 15 recites the limitation ‘the one or more constraints’.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
For the purpose of further examination, the Examiner shall treat claim 15 as ‘the computer of claim 14’—i.e. it is dependent upon claim 14.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites ‘the computer of claim 15’ and the claim depends upon itself which is improper. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 
For the purpose of further examination, the Examiner shall treat claim 15 as ‘the computer of claim 14’—i.e. it is dependent upon claim 14 which is dependent upon independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al (US Patent 7,295,925; hereinafter Breed) in view of Pandita et al (US Patent 8,948,995 B2; hereinafter Pandita).
Regarding claim 1, Breed teaches:
A system, comprising a computer including a processor and a memory (Breed: Column 7, lines 40-45 provides for processor and memory); 
the memory storing instructions executable by the processor to: receive [planned movement information or] velocities of a reference vehicle (Breed: Column 90, lines 1-10 provides for a vehicle 18 (reference vehicle); Claim 1, claim 6, claim 7, claim 17 and claim 64 provides for a first vehicle (subject vehicle) and second vehicle (reference vehicle) and receiving by the first vehicle, second vehicle or other vehicles—equipped with similar systems—velocity, position and presence of other vehicles; Claim 64 provides for receiving position and movement information and planned future movement of the second vehicle (reference vehicle); Figure 5A, element 94A and column 84, lines 35-60 provides for clock for base time reference to determine motion (displacement, acceleration and/or velocity)—wherein velocity is part of the movement information—i.e. positional data and time information; Column 8, lines 50-67 provide for accurate quantification of vehicle location and kinematic motion parameters in real time); 
determine, from sensor data, respective sensed velocities of a subject vehicle (Breed: Column 8, lines 50-67 provide for accurate quantification of vehicle location and kinematic motion parameters in real time; Figure 5, element 76 and column 5, lines 20-50 and column 8, lines 50-65 provide for GPS, radar, PPS (sensors) systems; provides for velocity sensor data; Column 90, lines 10-20 provides for sens[ing] the presence and velocity of vehicle 25 (subject vehicle)); 
determine respective distances between the reference vehicle and the subject vehicle (Breed: Column 8, lines 50-67 provide for accurate quantification of vehicle location and kinematic motion parameters in real time; Column 28, lines 15-40 provide for separation distance and position information between two vehicles and many vehicles; Column 18, lines 35-55 provides for relative position of two or more vehicles; Columns 11, lines 60-67 and column 12, lines 1-5 provide for separation distance; Column 90, lines 10-20 provides for position and velocity of vehicle 25—and it is implied that with positional data the distance is estimated, calculated or determined); 
determine a number of vehicles (Breed: Column 55, lines 30-55 provide for one or more vehicles within 30 meters of the receiving vehicle and a nearby vehicle through the use of a transmitter/receiver system; Column 50, lines 30-40 provides for ascertaining relative position of other vehicles; Column 28, lines 15-40 provide for separation distance and position information between two vehicles and many vehicles; Column 18, lines 35-55 provides for relative position of two or more vehicles); and 
Since Breed does not explicitly state or teach determine a number of intervening vehicles between the reference vehicle and the subject vehicle, Pandita states or teaches determine a number of intervening vehicles between the reference vehicle and the subject vehicle (Pandita: Figure 3 (element 12) and column 7, lines 45-67 provide for one intervening vehicle).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Awareness and Estimating System and Method of Breed with the Vehicle State Prediction System and Method of Pandita such that, the combined system and method of Breed and Pandita teaches, determining a number of intervening vehicles between the reference vehicle and the subject vehicle. One would have been motivated to make such a combination in order to improve and enhance vehicle state prediction capabilities and control methodology as well as enhance driving experience and fuel efficiency for a vehicle platoon formation (Pandita: Column 1, lines 5-30).
Breed teaches vehicle platooning abilities of the RtZF system, vehicle collision avoidance, vehicle/object sensing and V2V/V2I communication of vehicle kinematic motion (velocity, position etc.) and predicting or estimating vehicle velocities (Breed: Column 94, lines 50-67 and claims 11, 17 and 20). Since Breed does not explicitly state or teach [receive planned movement (Pandita: Figure 4, elements t1, t2, t3, … tn and equations 1a, 1b, 2, column 7, lines 1-45, Column 2, lines 2-25 and column 8, lines 1-10).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Awareness and Estimating System and Method of Breed with the Vehicle State Prediction System and Method of Pandita such that, the combined system and method of Breed and Pandita teaches a computational method to [receive planned movement information or velocities of a reference vehicle] for each of a plurality of time steps including a current time step. One would have been motivated to make such a combination in order to improve and enhance vehicle state prediction capabilities and control methodology as well as enhance driving experience and fuel efficiency for a vehicle platoon formation (Pandita: Column 1, lines 5-30). 
Since Breed does not explicitly state or teach [determine, from sensor data, respective sensed velocities of a subject vehicle] for each of the time steps, Pandita states or teaches for each of the time steps (Pandita: Figure 4, elements t1, t2, t3, … tn and Equations 1a, 1b, 2, column 7, lines 1-45, Column 2, lines 2-25 and column 8, lines 1-10; Column 6, lines 1-15 and column 8, lines 45-67 provides for sensor data).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Awareness and Estimating System and Method of Breed with the Vehicle State Prediction System and Method of Pandita such that, the combined system and method of Breed and Pandita teaches a computational method to [determine, from sensor data, respective sensed velocities of a subject vehicle] for each of the time steps. One would have been motivated to make such a combination in order to improve and enhance vehicle state prediction capabilities and control methodology as (Pandita: Column 1, lines 5-30).
Since Breed does not explicitly state or teach [determine respective distances between the reference vehicle and the subject vehicle] for each of the plurality of time steps, Pandita states or teaches for each of the plurality of time steps (Pandita: Figure 4, elements t1, t2, t3, … tn and Equations 1a, 1b, 2, column 7, lines 1-45, Column 2, lines 2-25 and column 8, lines 1-10).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Awareness and Estimating System and Method of Breed with the Vehicle State Prediction System and Method of Pandita such that, the combined system and method of Breed and Pandita teaches a computational method to [determine respective distances between the reference vehicle and the subject vehicle] for each of the plurality of time steps. One would have been motivated to make such a combination in order to improve and enhance vehicle state prediction capabilities and control methodology as well as enhance driving experience and fuel efficiency for a vehicle platoon formation (Pandita: Column 1, lines 5-30).
Since Breed does not explicitly state or teach the limitation based on the planned reference velocities of the reference vehicle, the sensed velocities of the subject vehicle, the distance, and the number of intervening vehicles, predict a future velocity of the subject vehicle at a time step that is after the current time step, Pandita teaches based on the planned reference velocities of the reference vehicle, the sensed velocities of the subject vehicle, the distance, and the number of intervening vehicles, predict a future velocity of the subject vehicle at a time step that is after the current time step (Koon: Equations 1a, 1b, 2, column 7, lines 1-45, column 2, lines 2-25 and column 8, lines 1-10; Column 2, lines 60-67, column 4, lines 25-30, column 8, lines 10-25 and column 10, lines 60-67 provide for number of vehicles in the platoon).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Awareness and (Pandita: Column 1, lines 5-30).
Regarding claim 2, the rejection of claim 1 is incorporate. Breed in view of Pandita teaches, the computer of claim 1, and Breed further discloses, wherein the reference vehicle is an autonomous vehicle and the subject vehicle is a non-autonomous or semi-autonomous vehicle, wherein a reference vehicle computer controls velocity of the reference vehicle and a human operator controls velocity of the subject vehicle (Breed: Column 90, lines 1-20 provides for vehicle 18 (autonomous vehicle or reference vehicle) and vehicle 25 (semi-autonomous or non-autonomous—subject vehicle)).
Regarding claim 4, the rejection of claim 1 is incorporate. 
Since Breed does not explicitly teach, predict the future velocity only upon determining that the plurality of time steps for which sensed velocities on the subject vehicle have been determined exceeds a predetermined threshold number of time steps, Pandita teaches instructions to predict the future velocity only upon determining that the plurality of time steps for which sensed velocities on the subject vehicle have been determined exceeds a predetermined threshold number of time steps (Pandita: Column 11, lines 15-35 provides for threshold-logic of computing vehicle states). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Awareness and Estimating System and Method of Breed with the Vehicle State Prediction System and Method of (Pandita: Column 1, lines 5-30).
Regarding claim 13, the rejection of claim 1 is incorporate. Breed in view of Pandita teaches:
The computer of claim 1, wherein the future velocity is one of a plurality of future velocities, the instructions further including instructions to determine the future velocities for each of a specified number of future time steps (Pandita: Figure 4, elements 100, 102 and 104 provide for time steps tn;).
Regarding claim 14, the rejection of claim 1 is incorporate. Breed in view of Pandita teaches:
The computer of claim 1, the instructions further including instructions to predict the future velocity of the subject vehicle based on one or more constraints (Pandita: Variable ‘v’ in equations 1a, 1b and 2 along with other equations provide for velocity constraints).
Regarding claim 15, the rejection of claims 1 and 14 are incorporate. Breed in view of Pandita teaches:
The computer of claim 15, wherein the one or more constraints include at least one of a distance constraint, a velocity constraint, and an acceleration constraint (Pandita: Variable ‘v’ in equations 1a, 1b and 2 along with other equations provide for velocity constraint).
Regarding claim 16, the following applies: claim 16 describes a method that is performed by the system of claim 1. Hence, the same rationale for the rejection of claim 1 applies to claim 16.
Regarding claim 17, the following applies: claim 17 describes a method that is performed by the system of claim 2. Hence, the same rationale for the rejection of claim 2 applies to claim 17.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Breed et al (US Patent 7,295,925; hereinafter Breed) in view of Pandita et al (US Patent 8,948,995 B2; hereinafter Pandita) in view of Koon et al (US Patent Publication No. 2012/0072051; hereinafter Koon).
Regarding claim 3, the rejection of claim 1 is incorporate. Since Breed in view of Pandita does not explicitly teach wherein the computer is mounted to a stationary infrastructure element, Koon teaches wherein the computer is mounted to a stationary infrastructure element (Koon: Claim 1 and paragraph 0016 for remote control of vehicles by a CCOS system and it is well-understood the remote CCOS vehicle control system may be any remote computer).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Awareness and Estimating System and Method of Breed with the Vehicle State Prediction System and Method of Pandita with the Remote Control System and Method of Koon such that, the combined system and method of Breed, Pandita and Koon teaches the computer is mounted to a stationary infrastructure element. One would have been motivated to make such a combination in order to improve convenience, flexibility and safety advantages (Pandita: Column 1, lines 5-30).

Claims 5-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al (US Patent 7,295,925; hereinafter Breed) in view of Pandita et al (US Patent 8,948,995 B2; hereinafter Pandita) in view of Treiber et al (Non-Patent Literature: Delays, inaccuracies and anticipation in microscopic traffic models; Martin Treiber, Arne Kesting, Dirk Helbing; Institute for Transport & Economics, Dresden University of Technology, Andreas-Schubert-Strasse 23, D-01062 Dresden, Germany; 4 June 2005; Physica A 360 (2006) 71–88; hereinafter Trieber).
Regarding claim 5, the rejection of claim 1 is incorporate. 
Pandita references and utilizes the IDM model of Treiber and teaches headway time (delay) and headway parameter estimation (Pandita: Claim 6, Figure 7C, column 7, lines 20-25 and column 10, lines 54-67) but it does not explicitly state the accumulated delay that also considers reaction time of a platoon/convoy-vehicle in detail. 
Since Breed in view of Pandita does not explicitly state or teach, determine an accumulated delay [based on reaction time] for adjusting a velocity in the reference vehicle, wherein the accumulated delay is a number of time steps based on the number of intervening vehicles between the reference vehicle and the subject vehicle, Treiber teaches determine an accumulated delay for adjusting a velocity in the reference vehicle, wherein the accumulated delay is a number of time steps based on the number of intervening vehicles between the reference vehicle and the subject vehicle (Trieber: Page 74, Section 2, equation 1 and section 2.1, paragraphs 1-2 provide for reaction time T’ (accumulated delay for one vehicle in between reference and subject vehicle); Page 79, paragraph 1 provides for reaction time T’ (accumulated delay) and na (number of anticipated vehicles); Page 79, last paragraph and page 80, figure 1 and paragraph 1 provides for reaction time as function of platoon size (number of intervening vehicles)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Vehicle Awareness and Estimating System and Method of Breed with the Vehicle State Prediction System and Method of Pandita with the Reaction time modeling system and method of Treiber such that, the combined system and method of Breed, Pandita and Treiber teaches determine an accumulated delay for adjusting a velocity in the reference vehicle, wherein the accumulated delay is a number of time steps based on the number of intervening vehicles between the reference vehicle and the subject (Treiber: Page 73, 1st paragraph provides for improving stability and safety).
	Regarding claim 6, the rejection of claims 1 and 5 are incorporate. Breed in view of Pandita in view of Treiber teaches:
The computer of claim 5, the instructions further including instructions to predict the future velocity according to a kernel vector dimensioned based on the accumulated delay (Pandita: Equation 2 provides for kernel vector; Treiber: Page 76, equations 8, 9, 10 and 11 provide for reaction time (accumulated delay) model).
	Regarding claim 7, the rejection of claims 1, 5 and 6 are incorporate. Breed in view of Pandita in view of Treiber teaches:
The computer of claim 6, wherein the kernel vector includes the planned velocities of the reference vehicle, the sensed velocities of the subject vehicle, and the distances between the reference vehicle and the subject vehicle (Pandita: Equation 2; Treiber: Page 76, equations 8, 9, 10 and 11 provide for reaction time (accumulated delay) model).
	Regarding claim 8, the rejection of claims 1, 5 and 6 are incorporate. Breed in view of Pandita in view of Treiber teaches:
The computer of claim 7, the instructions further including instructions to predict the future velocity according to a kernel vector further including instructions to multiply the kernel vector by a weight vector to obtain the predicted future velocity (Pandita: Equations 1-7a, 7b, 8a and 8b along with column 10, lines 50-67 provide for weight vector; Treiber: Page 74, section 2.1, 2nd paragraph provides for weight factor).
	Regarding claim 9, the rejection of claims 1, 5, 6 and 7 are incorporate. Breed in view of Pandita in view of Treiber teaches:
The computer of claim 8, wherein the weight vector is determined at least in part by recursively incorporating a weight vector for a prior time step (Pandita: Figure 4 (entire figure) and column 10, lines 50-67 provide for recursive or iterative computations).
Regarding claim 10, the rejection of claims 1, 5, 6, 7 and 8 are incorporate. Breed in view of Pandita teaches:
The computer of claim 8, wherein the weight vector is determined at least in part based on a kernel vector for a prior time step (Pandita: Figure 4 (entire figure) and column 10, lines 50-67 provide for recursive or iterative computations; Column 11, lines 15-35 provide for Equations 1-7a, 7b, 8a and 8b along with column 10, lines 50-67 provide for weight vector and kernel vectors).
Regarding claim 11, the rejection of claims 1, 5, 6, 7 and 8 are incorporate. Breed in view of Pandita teaches:
The computer of claim 8, wherein the weight vector is determined in part according to an adjustment factor that diminishes weight given to prior time steps (Treiber: Page 78, equations 19 and 20 provides for adjustment factor that diminishes weight).
	Regarding claim 12, the rejection of claims 1 and 5 are incorporate. Breed in view of Pandita in view of Treiber teaches:
The computer of claim 5, the instructions further including instructions to determine the accumulated delay for adjusting a velocity in the reference vehicle based additionally on a specified maximum possible delay (Treiber: Page 73, last paragraph and page 74, section 2.1, 1st and 2nd paragraphs along with equation 2 provide for maximum possible delay (reaction time T’)).
Regarding claim 18, the following applies: claim 18 describes a method that is performed by the system of claim 5. Hence, the same rationale for the rejection of claim 5 applies to claim 18.
Regarding claim 19, the following applies: claim 19 describes a method that is performed by the systems of claim 5 and claim 6. Hence, the same rationale for the rejection of claims 5 and 6 applies to claim 19.
Regarding claim 20, the following applies: claim 20 describes a method that is performed by the systems of claim 8. Hence, the same rationale for the rejection of claim 8 applies to claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—See PTO 892 (Kesting—Non-Patent Literature, Microscopic Modeling of Human and Automated Driving: Towards Traffic-Adaptive Cruise Control; Technische Universitat Dresden; February 2008; hereinafter Kesting).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571) 270-7924.  The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/Tischi Balachandra/Examiner, Art Unit 3662

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668